Citation Nr: 1440066	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-37 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include flat feet (pes planus).
 
2.  Entitlement to service connection for a low back disorder due to bilateral pes planus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, denied the Veteran's claims for entitlement to service connection for bilateral flat feet and entitlement to service connection for a lower back disorder as secondary to bilateral flat feet.

The Veteran testified at a travel board hearing in May 2011 before the undersigned Veterans Law Judge.  

In August 2013 the Board remanded the claims for additional development.  That development has been substantially complied with, as a VA examination report was conducted, and the case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  A bilateral foot disorder, to include pes planus, is not shown to have had its onset during service; arthritis of the foot was not manifest to a compensable degree within one year of separation from service; and a bilateral foot disability, first documented after service, is not shown to be related to any injury, disease, or event of service origin.

2.  The most probative evidence of record indicates that a low back disability is not related to service or to any service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a bilateral foot disorder, to include pes planus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in June 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claims were readjudicated in the January 2014 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran appeared at a hearing before the Board.  He presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, the Veterans Law Judge essentially noted the basis of the prior determination, asked specific questions directed at identifying the elements of the claims that were lacking to substantiate the claim for benefits, and elicited testimony from the appellant in regard to his service during the period in question.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
 
The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, and available private and VA treatment records have been obtained.  In addition, he has been provided with an appropriate VA examination in connection with the claims, which provide etiological opinions and sufficiently describe the manifestations of the Veteran's disabilities for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination is adequate for adjudicatory purposes.  The Veteran's subjective complaints and examination findings were reviewed and an objective medical opinion was rendered.  Moreover, the Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 .  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Bilateral foot disability

The Veteran contends that he is entitled to service connection for a bilateral foot disorder, claimed as pes planus.  At the May 2011 hearing he testified that combat boots issued in service did not seem to fit correctly on his feet, and caused pain in his feet, legs, and knees which slowly increased in severity commensurate with the duration of use of the boots.  The Veteran reported that the bilateral foot pain continued to worsen after service, which led him to seek private treatment in the early 1970s, for which he was provided with a plaster cast and shoe insoles.  The Veteran explained that he continued to wear these insoles until the late 1980s, at which time they "broke down" and he replaced them with commercial insoles due to cost.  The pain continued to worsen until he once again sought treatment in 2003.  Reportedly, he received physical therapy treatment from his employer throughout the years.  In support of his claim, he submitted statements from his spouse who indicated that for as long as she had known him, the Veteran had experienced bilateral foot problems.  She reported that they married in 1971.  

The Veteran's service treatment records contain no complaints, diagnoses or findings pertaining to the Veteran's feet, and on separation from service in November 1967 the Veteran denied a history of foot trouble.  His feet were clinically evaluated as normal.  The service treatment records lack the combination of manifestations sufficient to identify a chronic bilateral foot disorder, to include pes planus.

Regarding chronicity, even when considering the Veteran's competent and credible report of bilateral foot problems in service, the evidence still does not support a finding of continuity of symptomatology for arthritis or any other bilateral foot disability.  In a January 1996 treatment record a private clinician reported that the Veteran was returning to the clinic 20 years after receiving orthotics for his heel pain and plantar fasciitis, because those orthotics had worn out and he wanted a new pair.  In April 2000, the Veteran complained of right ankle pain that radiated to the right patella, associated with a leg sprain.  X-rays were normal.  In November 2002, the clinician referenced the Veteran's foot treatment approximately 20 years earlier.  In July 2003, pain in the metatarsophalangeal (MTP) joints was noted.  In September 2003, the Veteran was diagnosed with a short Achilles tendon and Achilles tendon contracture, with pes valgus-type feet and continued bilateral heel pain in November 2003.  There is no suggestion in these records of any link with military service.  As such, this evidence factors against the Veteran's claim.  That is, the period without complaint or treatment for bilateral foot pain, to include bilateral pes planus, at least until the 1970s, and the lack of clinical findings relating to the feet until 1996, all factor against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As alluded to, the initial radiographic documentation of degenerative changes of the foot is well beyond the one-year presumptive period for manifestation of arthritis; thus, service connection on a presumptive basis cannot be established for arthritis of the foot.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).   

On the question of medical causation, there is no probative medical evidence that supports the claim.  In October 2013 the Veteran reported gradual onset of foot pain in the early 1970s.  He sought treatment and the podiatrist provided him with custom leather insoles.  These worked well until 1980s, when they broke down.  In the early 1990s he once again developed the same pain, associated with long standing and walking.  He sought treatment from a podiatrist and was treated with custom cushioned insoles.  The insoles provided temporary relief of symptoms.  Currently he used commercial insoles.  The Veteran reported that he had a shot in his heel without benefit.  For the last 10 to12 years the pain had been localized mainly at the base of the right great toe.  Although his feet continued to remain symptomatic, the problems had lessened after he retired as he no longer was required to stand on his feet as part of his work duties.  The Veteran underwent a VA examination.  The examiner noted a medical history of equinus deformities, calcaneovalgus, short Achilles tendon, Achilles tendon contracture, and bilateral heel pain, treated in between 2002 and 2003.  Bilateral flat foot was noted in the 1970s, and plantar fasciitis/heel pain in 1996.  On examination, the examiner found degenerative or traumatic arthritis documented in multiple joints of the right foot, along with bilateral calcaneal enthesopathy with flexion of small toes.  These disorders were diagnosed in October 2013 and were treated with arch supports.  The examiner noted that the Veteran also exhibited mild pes planus.  However, more likely than not the Veteran's functional ability would be limited when the right first MTP joint was used repeatedly over time, due to the arthritis at that location, which was consistent with the Veteran's complaints.  It was also noted that examination did not reveal Achilles tendon contracture or pes valgus.  

In response to the Board's remand, the examiner determined that the Veteran's bilateral foot pain was attributable to right foot degenerative joint disease of the MTP joint.  The plantar foot pain consistent with the diagnosis of plantar fasciitis in the past had resolved.  The examiner opined that the diagnosed bilateral foot disorders were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran had no foot condition noted at the time of separation from the service in 1967.  The diagnosis in 1996, which dated to the mid-1970s, was heel pain/plantar fasciitis, which had resolved.  His current principal pain was due to degenerative joint disease of late onset, diagnosed and treated many years after discharge from service.  

The Board finds that the medical opinion of the VA examiner in October 2013, is highly probative, and entitled to great evidentiary weight.  The VA examiner reviewed the claims folder, including the service treatment records, and the Veteran's entire medical history, interviewed the Veteran and physically examined him before rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board's review of the other medical evidence of record, especially the service treatment records, also supports the medical opinion that a bilateral foot disability, to include pes planus, was not noted in service, or for a number of years after discharge from active duty.  There is simply no medical evidence showing that his bilateral foot disorder had onset in service.

The Board recognizes the Veteran's contentions as to the diagnosis of a bilateral foot disability and relationship between his current disorder and service with recurrence of symptoms.  The Veteran is certainly competent to report on the pain caused by his pes planus and symptomatology since service, since that is within the realm of lay observation and experience.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 402 (1995), 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  Nonetheless, the Board finds that the VA examiner's opinion is of more probative weight in demonstrating that the claimed disorder was not caused or aggravated by service.  As previously noted, the examiner reviewed the Veteran's history, examination findings and claims file and provided reasons and bases for opining that the Veteran's pes planus is in no way service related.  The Veteran's own opinion, on the other hand, is inconsistent with the objective evidence of record and is insufficient to provide the requisite nexus.  For the reasons set forth above, the Board finds the opinion of the VA examiner in October 2013 to be more probative. 

In summary, the most probative evidence of record indicates that a bilateral foot disability, to include pes planus, was not shown in service or for many years after service, foot arthritis did not become manifest within one year of discharge from service, and a bilateral foot disability is not otherwise related to service.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Low back disorder

The Veteran contends that he developed a low back disability as secondary to the bilateral foot disorder. 

The Veteran's service treatment records contain no complaints, diagnoses or findings pertaining to the Veteran's lower back, and on separation from service in November 1967, the Veteran denied a history of back trouble and his spine was clinically evaluated as normal.  The service treatment records do not contain any complaints, findings, or diagnoses consistent with a low back disorder.  After service, treatment records show that the Veteran strained his lumbar spine in January 2006 while picking up box.  The assessment was lumbar strain.  

The evidence does not show that the Veteran's low back disorder had its onset in service or is in any way related to any event of service.  Nor has the Veteran presented such.  The preponderance of the evidence is against the Veteran's claim in this regard. 

As noted, the Veteran primarily contends that service connection should be granted for a low back disorder as secondary to a bilateral foot disability.  With regards to service connection on a secondary basis, as demonstrated above, service connection has not been established for a bilateral foot disorder; thus, service connection for a low back disability on a secondary basis is denied as a matter of law.  The claim is denied.


ORDER

Service connection for a bilateral foot disorder, to include pes planus, is denied.

Service connection for a low back disorder due to bilateral pes planus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


